DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (2016/0286872) in view of Tobias (5,603,646) and Tong (2016/0309811).
Regarding claim 1, Wilson teaches a dress shirt having hidden medical access points, the dress shirt comprising: 
a front portion and back portion of fabric comprising at least one color (figs 7 and 2, and any object for human being to see must have a color, even clear material still be a color);
the front portion of the fabric comprising: 
a first side coupled to a first sleeve, the first sleeve having an inner portion and an outer portion, the inner portion being proximate to the first side (fig 1, member 110); 
a second side coupled to a second sleeve, the second sleeve having an inner portion and an outer portion, the inner portion being proximate to the second side (fig 1, member 120); 
a zipper configured to couple the first side and the second side (fig 9, member 912)
a first closable aperture positioned on an upper chest portion of the first side (fig 8, member 750, para 0032); 
a second closable aperture positioned on an upper chest portion of the second side (fig 8, member 760, para 0032); 
a third closable aperture positioned on the first sleeve (fig 2, member 160, para 0023); and 
a fourth closable aperture positioned on the second sleeve (fig 2, member 170, para 0023); 
a collar (fig 7, para 0031) extending from both the front (fig 7) and back portion (figs 1-3, the very top portion) of the fabric; wherein: 
each of the closable apertures comprises a fastener configured to permit each of the closable apertures to be in an open configuration or a closed configuration; each of the closable apertures, when in the open configuration, permit passage of a medical instrumentality through at least one of the first side or the second side of the dress shirt (para 0023 and 0032 shoe that the openings can be used to access to wearer’s body; therefore, it is capable to permit passage of a medical instrument).  
Wilson does not explicitly teach a color of the zipper matches the at least one color of the fabric; however, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to understand or use a matching color between the zipper and fabric to make the zipper blend in with the shirt.
Wilson does not teach when coupled, a portion of the first side overlaps a portion of the second side defining an overlapping region of the two sides; and a plurality of buttons positioned along the overlapping region;
a third closable aperture positioned on the inner portion of the first sleeve and a fourth closable aperture position on the inner portion of the second sleeve.
Tobias teaches a jacket when coupled, a portion of the first side overlaps a portion of the second side defining an overlapping region of the two sides digs 1-4, member 40, col 2, lines 45-48): and a plurality of buttons positioned along the overlapping region (i.e. snap button or pressure fastener, figs 1-4, member 42, lines 45-42).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the garment of Wilson by adding the overlap portion with buttons, as taught by Tobias, in order to cover the zipper so that it won't hurt a user when accidently touch the zipper.
While the modified Wilson-Tobias teaches all imitations of claim 7, but a third closable aperture positioned on the inner portion of the first sleeve; and a fourth closable aperture positioned on the inner portion of the second sleeve.
Tong teaches a jacket having a third closable aperture positioned on the inner portion of the first sleeve (fig 2A, para 0022): and a fourth closable aperture positioned on the inner portion of the second sleeve (fig 2B, para 0022).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the garment of Wilson by moving the aperture locations to the inner portions of the sleeves, as taught oy Tong, in order to
hide the apertures so that ii wort hurt a user when accidently touch the zipper.


Claim(s) 2, 4-11, 13, 15-18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (2016/0286872) in view of Tobias (5,603,646).

    PNG
    media_image1.png
    352
    404
    media_image1.png
    Greyscale

Regarding claim 2, Wilson teaches a dress shirt having hidden medical access points, the dress shirt comprising: 
a collar (fig 7, para 0031); 
a front portion of fabric comprising at least one color  (figs 7, any object for human being to see must have a color, even clear material still be a color);
a first side and a second side, the first side having an open edge configured to overlap with an open edge of the second side when the first side is coupled to the second side; a plurality of buttons positioned along one of the open edge of the first side or the open edge of the second side (fig 7 annotated above); 
a first closable aperture positioned on an upper chest portion of the first side (fig 8, member 750, para 0032); and 
a first sleeve (figs 1-2, member 110) coupled to the first side, 
the first sleeve comprising a second closable aperture positioned on an inner portion of the first sleeve (figs 5-6, para 0023); wherein: 
the first and second closable apertures each comprise a fastener (i.e. zipper, buttons) configured to permit the respective closable aperture to be in an open configuration or a closed configuration (para 0023 and 0032); 
each of the first and second closable apertures, when in the open configuration, permit passage of a medical instrumentality through at least one of the first side or the second side of the dress shirt (para 0023 and 0032 shoe that the openings can be used to access to wearer’s body; therefore, it is capable to permit passage of a medical instrument).
Wilson does not explicitly teach a color of the fastener matches the at least one color of the fabric; however, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to understand or use a matching color between the fastener and fabric to make the fastener blend in with the shirt.
Wilson does not teach at least one of the first closable aperture and the second closable aperture is at least partially hidden by a visibility reducing feature.   
Tobias teaches a jacket having a visibility reducing feature to cover a closable apertures (figs 1-4, member 40, col 2, lines 45-48).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the garment of Wilson by adding a visibility reducing feature, as taught by Tobias, in order to cover the fastener so that it won’t hurt a user when accidently touch the fastener.
Regarding claim 4, the modified garment Wilson-Tobias discloses at least one of the first closable aperture or the second closable aperture provides access to a port line (as seen in para 0023 and 0032 of Wilson that ail of the opening can be used to access to the wearer body; therefore, it is capable to permit access to a port line).
Regarding claim 5, the modified garment Wilson-Tobias discloses at least one of the first closable aperture and the second closable aperture provides access to a peripherally inserted central catheter ('PICC") line (as seen in para 0023 and 0032 of Wilson that all of the opening can be used to access to the wearer body; therefore, it is capable to permit access to a port line).
Regarding claim 6, the modified garment Wilson-Tobias discloses the first sleeve is at least a three-quarter length sleeve (i.e. full-length sleeve, Wilson, figs 1-2).
Regarding claim 7, the modified garment Wilson-Tobias discloses the front portion of the fabric is dress length (Wilson, fig 2).
Regarding claim 8, the modified garment Wilson-Tobias teaches all of the limitations of claim 8 but does not specifically teach at least a portion of the dress shirt is made from a machine-washable material or a fabric protector-treated material.
However, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claim invention to understand that the garments to made of cotton or denim (Wilson, para 0050) can be washed by machine to remove dirt.
Regarding claim 9, the modified garment Wilson-Tobias teaches all of the limitations of claim 9 and Tobias further teaches the visibility reducing feature comprises a first fastener cover portion configured to hide at least a portion of the fastener of the first closable aperture (figs 1-4, member 40, col 2, lines 45-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the garment of Wilson by adding a visibility reducing feature, as taught by Tobias, in order to cover the fastener so that it wort hurt a user when accidently touch the fastener.
Regarding claim 10, the modified garment Wilson-Tobias discloses the fabric further comprises a third closable aperture positioned on an upper chest portion of the second side (Wilson, fig 8, member 760, para 0032).
Regarding claim 11, the modified garment Wilson-Tobias discloses the dress shirt further comprises: a second sleeve coupled to the second side (Wilson, fig 7 annotated above, member 120); and a fourth closable aperture positioned on an inner portion of the second sleeve (Wilson, fig 2).
Regarding claim 13, Wilson teaches a dress shirt having a hidden medical access point, the dress shirt comprising: 
a collar (fig 7, para 0031); 
a front portion of fabric comprising at least one color (fig 7 any object for human being to see must have a color, even clear material still be a color);
a first side and a second side, the first side having an open edge configured to overlap with an open edge of the second side when the first side is coupled to the second side; a plurality of buttons positioned along one of the open edge of the first side or the open edge of the second side (fig 7 annotated above); and
a first closable aperture positioned on an upper chest portion of the first side (fig 8, member 750, para 0032); and wherein: the first closable aperture comprises a fastener configured to permit the first closable aperture to be in an open configuration or a closed configuration; the first closable aperture, when in the open configuration, permits passage of a medical instrumentality through at least one of the first side or the second side of the dress shirt (para 0023 and 0032 shows that the openings can be used to access to wearer’s body; therefore it is capable to permit passage of a medical instrument).
Wilson does not explicitly teach a color of the fastener matches the at least one color of the fabric; however, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to understand or use a matching color between the fastener and fabric to make the fastener blend in with the shirt.
Wilson does not teach at least one of the first closable aperture and the second closable aperture is at least partially hidden by a visibility reducing feature.   
Tobias teaches a jacket having a visibility reducing feature to cover a closable apertures (figs 1-4, member 40, col 2, lines 45-48).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the garment of Wilson by adding a visibility reducing feature, as taught by Tobias, in order to cover the fastener so that it won’t hurt a user when accidently touch the fastener.
Regarding claim 15, the modified garment Wilson-Tobias discloses the front portion of the fabric further comprises a second closable aperture positioned on an upper chest portion of the second side (Wilson, fig 7, member 760).  
Regarding claim 16, the modified garment Wilson-Tobias discloses a first sleeve coupled to the first side of the dress shirt and a second sleeve coupled to the second side of the dress shirt (Wilson, figs 1-2 and 7 annotated above).   
Regarding claim 17, the modified garment Wilson-Tobias discloses the dress shirt comprises a third closable aperture positioned on an inner portion of the first sleeve (Wilson, figs 1-2 and 7 annotated above).   
Regarding claim 18, the modified garment Wilson-Tobias discloses the second sleeve comprising a fourth closable aperture positioned on an inner portion of the second sleeve (Wilson, figs 1-2 and 7 annotated above).     
Regarding claim 20, the modified garment Wilson-Tobias teaches all limitations of claim 20 and Tobias further teaches the visibility reducing feature comprises a first fastener cover portion configured to hide at least a portion of the fastener of the first closable aperture (figs 1-4, member 40, col 2, lines 45-46}.
I would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the garment of Wilson by adding a visibility reducing feature, as taught by Tobias, in order to cover the fastener so thali it won't hurt a user when accidently touch the fastener.
Regarding claim 21, the modified garment Wilson-Tobias teaches all of the limitations of claim 21 but does not specifically teach at least a portion of the dress shirt is made from a machine-washable material or a fabric protector-treated material.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to understored that the garment is made of cotton or denim (Wilson, para 0050) can be washed by machine to remove dirt.
Regarding claim 22, the modified garment Wilson-Tobias discloses the dress shirt is dress length (Wilson, figs 1-2).

Claims 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (2016/0286872) and Tobias (5,603,646) as applied to claims 2 and 13 above, and further in view of Wedlick (5,293,840).

    PNG
    media_image2.png
    495
    549
    media_image2.png
    Greyscale

Regarding claims 12 and 19, the modified garment Wilson-Tobias teaches all of the limitations and Tobias further teaches the plurality of buttons comprise at least a top button and a bottom button, the top button being a button nearest the collar and the bottom button being a button furthest from the collar; the dress shirt further comprises a zipper extending along the top button and the bottom button, the zipper configured to couple the first side of the front portion to the second side of the front portion, wherein the zipper is hidden by an overlapping portion of the first side and the second side of the front portion (fig 2 annotated above).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the garment of Wilson by adding the zipper extend between the top and bottom buttons, as taught by Wedlick, in  order to completely cover the zipper to prevent as much as possible for any accident touch the zipper and therefore it won’t hurt a user. Thus, applicant does not provide any criticality or unexpected results why the zipper and buttons must be that specific orientation, and the court held that the particular placement of a structure was held to be an obvious matter of design choice. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device." Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984).




Response to Arguments
Applicant’s arguments, dated 06-03-2022, with respect to the specification objection have been fully considered and are persuasive. The objection has been withdrawn due to applicant amendments.
Applicant's arguments, date 06-03-2022, with respect to the rejections of claims under 35 U.S.C §103 have been fully considered, but they are not persuasive.
Argument 1: applicant argues that the prior art does not teach the limitations the zipper color is matched with fabric color. However, this argument is not commensurate with the rejected claims, as the limitations have not been previously presented. Thus, the limitations have been addressed as analyzed above.
Argument 2: applicant argues that the invention dress is largely indistinguishable from a conventional dress shirt and also meets the dress code requirement of their place of business. However, the claims does not require this limitation. Thus, there is not any basic to know what the dress code should be since every single company has its own dress code.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/           Examiner, Art Unit 3732                                                                                                                                                                                             

/SHAUN R HURLEY/Primary Examiner, Art Unit 3732